Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered December 23, 1992, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s brief detention in the vicinity of the crime scene for the purpose of a showup identification by the victim was supported by reasonable suspicion that defendant had committed the attempted robbery the victim had reported to the police only moments before (People v Hicks, 68 NY2d 234), and probable cause for arrest existed once the victim made the identification (People v Miller, 194 AD2d 506, Iv denied 82 NY2d 928). Defendant’s claims of prosecutorial misconduct in examining a defense witness and failing to furnish Rosario material are not preserved for appellate review as a matter of law (People v Rosado, 191 AD2d 255, Iv denied 81 NY2d 1019; People v Laguer, 195 AD2d 483, Iv denied 82 NY2d 756), and in any event are without merit (see, Richardson, Evidence § 485 [Prince 10th ed]; People v Boisseau, 193 AD2d 517, Iv denied 81 NY2d 1070), as are his other contentions. Concur— Murphy, P. J., Wallach, Kupferman and Williams, JJ.